Citation Nr: 1112209	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-40 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to February 15, 2008, for the grant of service connection for tinnitus.  

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty for training from July to December 1957 and active duty from November 1961 to August 1962.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A Travel Board hearing was held in November 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The September 2008 rating action also established service connection for bilateral hearing loss.  A noncompensable rating was assigned, effective from February 15, 2008.  There was no disagreement with that action.  At the hearing appellant essentially claimed that he wanted an increased rating for his hearing loss.  That issue is referred to the RO for consideration.

The  issue of entitlement to service connection for residuals of a traumatic brain injury was also raised at the November 2011 personal hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over is, and it is referred to the AOJ for appropriate action.   It is noted for the record that some initial development has already taken place on this issue.



FINDINGS OF FACT

1.  The Veteran separated from service in August 1962.  Before the Cuban Missile Crisis in October 1962.

2.  On February 15, 2008, the RO received the Veteran's application seeking service connection for tinnitus.  There is no document in the claims file date prior to this date that can be construed as a claim, formal or informal, for service connection for this disability.  

3.  In September 2008, the RO granted service connection for tinnitus, rated as 10 percent effective February 15, 2008.

4.  The Veteran's service-connected tinnitus is assigned a 10 percent raging, the maximum schedular rating authorized under the applicable regulations.  Symptoms of the tinnitus are not so unusual as to render application of the regular schedular provisions impractical.


CONCLUSION OF LAW

1.  An effective date prior to February 15, 2008, for the grant of service connection for tinnitus, is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).  

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.87, Part 4, Diagnostic Codes (DC) 6260 (2010); Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).  

3.  The criteria for an extra schedular rating for tinnitus have not been met.  38 C.F.R. § 3.321 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a Claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter, dated in April 2008, on the underlying claim of service connection, as well as post-adjudication letters dated in August 2009 (statement of the case) and August 2010 (supplemental statement of the case ) in relation to the increased rating and earlier effective date claims.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records as well as VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

The Veteran has indicated that he has been getting Social Security Disability benefits since 1981 or 1982.  It has been reported that benefits were paid because he was found to have multiple sclerosis.  There records are not relevant to the rating or effective date assigned herein as they are a picture of a disability not at issue in the distant pass.

To the extent there are reports of other private records that could not be obtained, it has been indicated that the records are either so old they have been destroyed, or the physicians' who treated the Veteran have died or retired.  Thus there are no other records or other development needed.

Earlier Effective Date - In General

Pertinent Law and Regulations

Applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2010).

The effective date for an award of disability compensation based on direct service connection is the date entitlement arose, if claim is received within 1 year after separation from active duty; otherwise date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2010).

Under VA regulations, a "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the law administered by VA.  38 C.F.R. § 3.151 (2010).  If the Veteran files an informal claim for a benefit, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2010).

Analysis

The Veteran asserts that he is entitled to an effective date prior to February 15, 2008, for the grant of service connection for tinnitus.  He asserts that he has been bothered by this problem for the years and that he was unaware until recently that he could file for VA compensation benefits.

The Veteran filed a claim for service connection for tinnitus on February 15, 2008.  A review of the Veteran's claims file reveals that there is no document dated prior to that date that could be considered a claim, formal or informal, warranting an earlier effective date.  

Thus, even if, as the Veteran argues, his entitlement to service connection arose prior to February 15, 2008, the effective date for the grant of service connection for tinnitus is the later of the date entitlement arose or the date of receipt of claim.  The Board agrees that there is evidence on file of treatment of tinnitus since at least 1982, when it was attributed to a recent accident where a large amount of ice had fallen on his car.  It was said to have started then, although complaints of ringing in the left ear were noted by medical history at the time of discharge from active duty.  The fact that the disorder existed, however, does not provide a basis for awarding benefits before a claim seeking benefits is received.  As noted, prior to the February 15, 2008, date, there is nothing that can be taken as a claim and there is no exception made for his reported not knowing that he could file.  Thus, the February 15, 2008, date of receipt of claim is the proper effective date, and the claim for an effective date prior to that date must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known to the US Court of Appeals for Veterans Claims as "staged" ratings.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).

Analysis

With regard to the Veteran's request for an initial increased evaluation for tinnitus, it is noted that his service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, DC 6260 (2010).  Under this code, there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.  DC 6260 limits a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Consideration of referral for an extraschedular rating requires a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Veteran has contended that the tinnitus is so bothersome that it interferes with sleep, causes him to be fatigued, and otherwise interferes with his life.  At his VA contract examination he indicated that masking had not been successful.  The Board does not find these complaints can reasonably be attributed to the tinnitus.  Records reveal he complained of not sleeping in service, complained of depression and excessive worry, and it was related to "realistic environmental situations."  When seen for tinnitus in 1982 it was reported that this interfered with sleep, but that masking was fairly easy.  It has also be reported in various records that some of the fatigue and sleep problems could be related to his reported multiple sclerosis or the more recently documented "old right frontal contusion" and the residuals thereof.  It is not shown objectively that he lost work because of this, and if fact has been shown to be disabled secondary to reported multiple sclerosis, or more recently by residuals of head trauma.  It is concluded, then, that despite the contentions, the objective record does not show such symptoms as to warrant further referral.

The discussion above reflects that the symptoms of the Veteran's are fully contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular evaluation for any of the service- connected disabilities addressed herein is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).

Final Considerations

The preponderance of the evidence thus weighs against the Veteran's claims for an earlier effective date for the grant of tinnitus and for an initial rating in excess of 10 percent for that disorder.  Moreover, since service connection has been in effect, the criteria for entitlement to an initial rating in excess of 10 percent for tinnitus have not been met.  The appeal as to these claims must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2010); Gilbert, supra.  


ORDER

Entitlement to an effective date prior to February 15, 2008, for the grant of service connection for tinnitus, is denied.  

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


